Title: From John Adams to Thomas Digges, 14 March 1780
From: Adams, John,San, Ferdinando Raymon
To: Digges, Thomas


     
      Sir
      
       14 March 80
      
     
     I have this Moment received yours of 7th—that of the 3d is not come to hand. I had received the Gaz. Ex. and Ad. Digby’s Letter, which falls very short of what was feared, for it was reported the whole Fleet was taken. There is Scarcely an Example of Such a Series of fortunate Contingencies as that which had happened to Rodneys Fleet. But as it has been simply, good Fortune, there may be an End of it now, and the Tide may turn.
     I can hardly believe that two such Expeditions of ships and Troops have gone from N: York, as it is pretendd because I find it hard to believe that Ministry intend to let the American War die away. Their Hearts have been too much fixed upon it. Yet I know not how they can continue it. The Expence of continuing it, must be very great and the Profit, of it, must be made by American Privateers. The Ministry and Nation will have none of it. So long as they maintain an Army at N.Y. cutt off as they are from all Communication with the Country and Supplying not only the Army and Navy, but the Inhabitants with Provisions and necessaries of all sorts, by sea from Ireland Quebec, Hallifax and the West India Islands, so long the American Privateers will have fine Sport.
     Pray, are the Resources of the Nation, really inexhaustible, and can they raise, twenty Millions a Year, forever? One would think that Guineas grew upon Trees, like Cherries or Gooseberries. Pray how fares the Fishery? Do they make a great Profit by it? The Americans desire more Advantage by it, according to scarce Accounts than they used to do. They took last summer about one half, as some say—full one third as all agree. The N. foundland Fishery I mean. What is become of the Whale Fishery on the coast of Brasil? Has the Spanish War broke it up? Or have the Vessells all gone to Greenland? Or have the Men of War pressed all the Sailors?
     How is the Fleet manned? Are there Men enough? Seamen enough? One would think that Seamen grew with the Grass, or were manufactured like Pins or Buttons, there seems to be Such inexhaustible Stores of them. If Guineas grow like currants in the Bushes, and Seamen Spring up, with the Spices of Grass, Woe to France and Spain, Woe to America too, but not Conquest to the latter.
     The Groups of great Statesmen to whom the Nation are so deeply indebted, will have the Honour with Posterity of riding a free Horse. Generous he is, like Bucephalus however vicious he may be. A dying Elephant, throws himself headlong into the thickest of the Foe and deals out death all around him. The Wounded Horse is always courageous, rushes into danger and often does great Exploits. The Whale that is lanced to the Vitals, sometimes drowns his enemy in Torrents of his own Blood, which he spurts with a sublime fury. But the vital Blood is flowing away. The Elephant the Horse and the Whale must soon expire, unless, he desists from the Warfare and stanches his Wounds.
     
      I am yrs,
      Ferdinando Raymon San
     
    